ACCEPTED
                                                                                      03-17-00756-CV
                                                                                            21332184
                                                                            THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                   12/15/2017 4:29 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                                      CAUSE NO. 03-17-00756-CV

        IN THE COURT OF APPEALS FOR THE THIRD DISTRICT    FILED IN
                                                   3rd COURT OF APPEALS
                          AUSTIN, TEXAS                 AUSTIN, TEXAS
________________________________________________________________
                                                   12/15/2017 4:29:33 PM
                                                                  JEFFREY D. KYLE
                                                                       Clerk
        IN RE BOBBY WAYNE MCKISSACK, INDIVIDUALLY AND AS
      CO-AGENT AND ATTORNEY IN FACT FOR JOE ANN MCKISSACK
         AND BOBBY WILSON MCKISSACK, AND ERIC MCKISSACK,
       INDIVIDUALLY AND AS CO-AGENT AND ATTORNEY IN FACT
       FOR JOE ANN MCKISSACK AND BOBBY WILSON MCKISSACK,

                                                      Relators,

________________________________________________________________

                      Mandamus Originating From
                                 th
                274 District Court, Comal County, Texas
                       Cause No. C2017-1496C
________________________________________________________________

           RELATORS’ MOTION FOR EMERGENCY RELIEF
________________________________________________________________




___________________________________________________
RELATORS’ MOTION FOR EMERGENCY RELIEF                                       Page 1 of 7
TO THE HONORABLE COURT OF APPEALS:

        Pursuant to the Texas Rules of Appellate Procedure, including Tex. R. App.

P. 52.10, Relators, Bobby Wayne McKissack, Individually and as Co-Agent and

Attorney in Fact for Joe Ann McKissack and Bobby Wilson McKissack, and Eric

McKissack, Individually and as Co-Agent and Attorney in Fact for Joe Ann

McKissack and Bobby Wilson McKissack (“Relators”) file this Motion for

Emergency Relief and show the following:

1.       Relators have filed a Petition for Writ of mandamus, in which Relators seek

relief from a November 9, 2017 order (the “Order”) from the Honorable Gary L.

Steel, Judge Presiding of the 274th Judicial Court, the Judicial District Court,

Comal County, Texas. See Order (attached as Exhibit “A”). In the Order, the

Court granted Respondent’s Motion for Anti-Suit Injunction and enjoined and

abated two guardianship proceedings pending in the County Court in Taylor

County, Texas.

2.      In Relators’ Petition for Writ of Mandamus filed with the Court on

November 14, 2017, Relators ask this Court to issue a writ of mandamus 1)

reversing the Order of the Comal County District Court, which granted Plaintiff's

Motion for Anti-Suit Injunction, and 2) dissolving the Temporary Injunction Order

issued by the Comal County District Court in its entirety.



___________________________________________________
RELATORS’ MOTION FOR EMERGENCY RELIEF                                        Page 2 of 7
3.      Until such time as the Court can address Relators’ Petition, Joe Ann

McKissack and Bobby Wilson McKissack are facing financial and emotional

difficulties that can only be resolved through the guardianship proceedings pending

in Taylor County. While these financial and emotional issues have been prevalent

since the applications were filed and necessitated same, these issues have been

ramping up such that this emergency relief is now imminently necessary. Another

family member, Brian McKissack apparently now has POA for both Joe Ann and

Bobby Wilson McKissack; however, he is failing to take care of their day to day

financial needs. For example, Joe Ann and Bobby Wilson McKissack still own a

home and acreage in Pearsall, Texas and Brian had failed to pay the homeowners’

insurance, thus requiring Eric McKissack to pay the insurance out of his pocket (so

as to not violate the temporary injunction) earlier this month. This issue and others

are set forth in more detail in the Affidavits of Eric McKissack and Kami

McKissack attached hereto as Exhibits “B” and “C.”

        Further, despite being incapacitated and in need of the assistance provided at

the assisted living facility in Abilene, Joe Ann recently declared that they were

moving back to Pearsall due to the costs of the facility. The reason that Eric and

his wife, Kami, moved Joe Ann and Bobby Wilson McKissack to Abilene a year

ago was due to the fact that their medical and financial needs were not being met in

Pearsall. Bobby Wilson has dementia and needs dialysis three times a week and

___________________________________________________
RELATORS’ MOTION FOR EMERGENCY RELIEF                                          Page 3 of 7
Joe Ann has macular degeneration such that she can no longer drive or take care of

their daily needs.

        Further, the sons (Stephen and Bobby Wayne) and grandsons (Bryan and

Eric) of Joe Ann and Bobby Wilson are on opposite sides of the underlying legal

battle, brought by Real Party in Interest Stephen McKissack. This family fight has

caused a tremendous emotional toll on both Joe Ann and Bobby Wilson. As such,

the guardianships need to proceed immediately in order to insure the financial

needs and emotional well-being of Joe Ann and Bobby Wilson McKissack are

properly attended to. Relators will be irreparably harmed if this emergency relief is

not granted and certainly if this Court eventually determines that they are not

entitled to maintain guardianship proceedings in the only court with jurisdiction

over those proceedings for Joe Ann McKissack and Bobby Wilson McKissack.

Accordingly, Relators request that the Court immediately issue an order: allowing

Relators to proceed with the guardianship proceedings in Taylor County, Texas

while Relator's Petition is pending determination before the Court.

4.       The prejudice to Relators will be great if this motion is not granted, whereas

the prejudice to Real Party in Interest, Stephen McKissak will be minimal as he did

not even file a response to Relators’ Petition for Writ of Mandamus seeking the

same relief.



___________________________________________________
RELATORS’ MOTION FOR EMERGENCY RELIEF                                            Page 4 of 7
                                        PRAYER FOR RELIEF

        WHEREFORE, pending the Court's consideration of Relators’ Petition for

Writ of Mandamus, Relators respectfully request that the Court grant this Motion

for Temporary Relief and immediately issue an order: allowing Relators to proceed

with the guardianship proceedings filed for Joe Ann McKissack and Bobby Wilson

McKissack in Taylor County, Texas. Relators also request such other and further

relief to which they may be entitled.


                                                      Respectfully submitted,

                                                      MCMAHON SUROVIK SUTTLE, P.C.
                                                      P.O. Box 3679
                                                      Abilene, Texas 79604
                                                      (325) 676-9183 Telephone
                                                      (325) 676-8836 Fax

                                                      BY: /s/ Robert B. Wagstaff
                                                           Robert B. Wagstaff
                                                           State Bar No. 20665000
                                                           rwagstaff@mcmahonlawtx.com

                                                      ATTORNEYS FOR RELATORS




___________________________________________________
RELATORS’ MOTION FOR EMERGENCY RELIEF                                               Page 5 of 7
                              CERTIFICATE OF COMPLIANCE

        I, Robert B. Wagstaff, do hereby affirm that Relators have complied with

Texas Rule of Appellate Procedure 52.10 and made diligent effort to notify all

parties by facsimile that a motion for emergency relief is being filed in accordance

with the Texas Rules of Appellate Procedure.


                                                       /s/ Robert B. Wagstaff
                                                      ROBERT B. WAGSTAFF


                              CERTIFICATE OF CONFERENCE

        I, Robert B. Wagstaff, do hereby affirm that Relators have complied with

Texas Rule of Appellate Procedure 10.1 and made effort on December 15, 2017 to

confer with all other parties about the merits of Relators’ Motion for Emergency

Relief; however, Relators were unable to reach opposing counsel to confer.


                                                       /s/ Robert B. Wagstaff
                                                      ROBERT B. WAGSTAFF




___________________________________________________
RELATORS’ MOTION FOR EMERGENCY RELIEF                                           Page 6 of 7
                                   CERTIFICATE OF SERVICE

        This is to certify that a true copy of the above and foregoing instrument was

forwarded to all attorneys of record via facsimile and e-service and to Respondent

via facsimile on this 15th day of December, 2017, in accordance with the Texas

Rules of Civil Procedure and the Texas Rules of Appellate Procedure.


                                                       /s/ Robert B. Wagstaff
                                                      ROBERT B. WAGSTAFF




___________________________________________________
RELATORS’ MOTION FOR EMERGENCY RELIEF                                           Page 7 of 7
                                  CAUSE NO. C2017-1496C

STEPHEN MILLER MCKISSACK                            §
Plaintiff,                                          §
                                                    §
V.                                                  §
                                                    §
BOBBY WAYNE MCKISSACK,                              §
INDIVIDUALLY AND AS CO-AGENT AND                    §
ATTORNEY IN FACT FOR JOE ANN                        §       274rn JUDICIAL DISTRICT
MCKISSACK AND BOBBY WILSON                          §
MCKISSACK, AND ERIC MCKISSACK,                      §
INDIVIDUALLY AND AS CO-AGENT AND                    §
ATTORNEY IN FACT FOR JOE ANN                        §
MCKISSACK AND BOBBY WILSON                          §
MCKISSACK,                                          §
Defendants.                                         §       OF COMAL COUNTY, TEXAS

     ORDER ON PLAINTIFF'S APPLICATION FOR TEMPORARY RESTRAINING
                    ORDER & ANTI-SUIT INJUNCTION

       On November 2, 2017, in the above-styled and numbered cause, this Court heard Plaintitrs

Application for Temporary Restraining Order and Anti-Suit Injunction.

       Plaintiff, Stephen Miller McKissack (hereinafter referred to as "Steve McKissack"),

appeared by and through counsel Charles Sullivan and Aubrey Flowers and announced ready.

       Defendants, Bobby Wayne McKissack (hereinafter referred to as "Bobby Wayne

McKissack") and Eric McKissack (hereinafter referred to as "Eric McKissack"), appeared by and

through counsel Robert Wagstaff and announced ready.

       After careful consideration of the pleadings, records, ~xhibits, documents filed by counsel,

applicable authorities, and the arguments of counsel, TIDS COURT FINDS:

              A. On July 31, 2017, Bobby Wayne Mc Kissack caused to be filed a complaint for

                  forcible detainer against Steve McKissack and all others occupying the

                  premises at                                                    under Cause No.

                  Ell 7167;
ORDER ON PLAINTIFF'S APPLICATION FOR TEMPORARY RESTRAINING ORDER & ANTI-SUIT
                                  INJUNCTION
                                    Page 1 of7




                                          EXHIBIT A
          B. On August 24, 2017, Cause No. El 17167 was nonsuited as to Steve McKissack

              and all others occupying the premises at

              -            and dismissed;

          C. On August 29, 2017, Steve McKissack filed an Original Petition and an

              Application for Ex-Parte Temporary Restraining Order in the 274th Judicial

              District Court of Comal County, Texas under Cause No. C2017-1496C;

          D. On August 29, 2017, this Court heard, approved, signed, and ordered that the

              temporary restraining order issue without notice to Defendants, restraining

              Defendants, Defendants' officers, agents, servants, employees, successors and

              assigns, and attorneys from:

                     " ... directly or indirectly using, selling, or entering into any transactions

                     relative to the personal or marital estate of Joe Ann McKissack and

                     Bobby Wilson Mc Kissack or making any sort of use of the accounts or

                     funds associated with the personal or marital estate of Joe Ann

                     McKissack and Bobby Wilson McKissack; from taking any action that

                     would be detrimental to the personal or marital estate of Joe Ann

                     McKissack and Bobby Wilson McKissack; and, from causing any

                     further damages or waste to the personal or marital estate of Joe Ann

                     McKissack and Bobby Wilson McKissack."

           E. On September 11, 2017, the parties agreed to and this Court signed an order

              extending the temporary restraining order until September 28, 2017;

           F. On September 28, 2017, Defendants appeared in court in front of the Honorable

              Judge Gary Steel in the 274 th Judicial District Court of Comal County, Texas,

ORDER ON PLAINTIFF'S APPLICATION FOR TEMPORARY RESTRAINING ORDER & ANTI-SUIT
                                  INJUNCTION
                                    Page 2 of 7
             seeking a continuance to employ counsel. This Court admonished each of the

             Defendants that they needed to review the Temporary Restraining Order and to

             abide by it in its entirety until such time as the case was reset. This Court

             specifically admonished the Defendants to take no action that could be

             considered a violation of the Temporary Restraining Order;

          G. On October 12, 2017, Defendant Bobby Wayne McKissack, by and through ·

             counsel, Robert Wagstaff, filed two guardianship actions in Taylor County with

             regard to the person and estate of Joe Ann McKissack and Bobby Wilson

             McKissack, in direct violation of this Court's temporary restraining order; and

          H. On October 18, 2017, Defendants, by and through counsel, Robert Wagstaff,

             agreed to the injunctive order, attached hereto as Exhibit '' l" and incorporated

              herein by reference as if set forth word for word, also pertaining to the personal

             and marital estate of Joe Ann McKissack and Bobby Wilson McKissack, despite

             having already filed the two guardianship actions in Taylor County with regard

             to the personal and marital estate of Bobby Wilson McKissack and Joe Ann

              McKissack. The agreed injunctive order enjoined Defendants, Defendants'

              officers, agents, servants, employees, successors and assigns, and attorneys

              from committing the restrained conduct as described above and previously

              ordered by this Court's temporary restraining order. Further, counsel Robert

              Wagstaff never brought the existence of the two guardianship actions filed in

              Taylor County to the attention of this Court or Plaintiff's counsel. In fact, the

              existence of the two guardianship actions filed in Taylor County were not

              discovered by Plaintiff's counsel until AFTER counsel Robert Wagstaff agreed

ORDER ON PLAINTIFF'S APPLICATION FOR TEMPORARY RESTRAINING ORDER & ANTI-SUIT
                                  INJUNCTION
                                    Page 3 of 7
                   to the injunctive order, which was entered by agreement and signed before

                   visiting judge, the Honorable Todd Bloomerth.

       THIS COURT FURTHER FINDS that Plaintiff has met the requisite burden of proof

necessary for the issuance of this Temporary Restraining Order and Anti-Suit Injunction by

establishing each and every element imposed by Texas law governing the issuance of anti-suit

injunctions and orders of abatement on grounds of dominant jurisdiction;

       The Applications for Appointment of Permanent Guardian for the Person and Estate of Joe

Ann McKissack (Cause No. 2-1219) and the Person and Estate of Bobby Wilson McKissack

(Cause No. 2-1220), filed by Bobby Wayne McKissack in the County Court at Law #2 of Taylor

County, are inherently interrelated to and inextricably intertwined with the Application for Ex Parte

Temporary Restraining Order and Injunction, filed by Steve McKissack in the 274 th Judicial

District Court of Comal County (Cause No. C2017-1496C), the subsequent Temporary Restraining

Order issued by this Court, and the Agreed Injunction, in that both actions involve the same parties

and the personal and marital estate of Joe Ann McKissack and Bobby Wilson McKissack;

       The Applications for Appointment of Permanent Guardian for the Person and Estate of Joe

Ann McKissack (Cause No. 2-1219) and the Person and Estate of Bobby Wilson McKissack

(Cause No. 2-1220), filed on behalf of Bobby Wayne McKissack by Defendant's attorney Matt

Mercer in the County Court at Law #2 of Taylor County, constitute vexatious litigation; a

multiplicity of inherently interrelated and inextricably intertwined suits; and represents a clear

threat to this Court's exclusive jurisdiction of the personal and marital estate of Bobby Wilson

Mc Kissack and Joe Ann McKissack;

       Very special circumstances exist such that this injunction is necessary to prevent an

irreparable miscarriage of justice in that the guardianship actions in Taylor County were filed on

 ORDER ON PLAINTIFF'S APPLICATION FOR TEMPORARY RESTRAINING ORDER & ANTI-SUIT
                                   INJUNCTION
                                     Page 4 of 7
behalf of Bobby Wayne McKissack by and through his attorney Matt Mercer, Robert Wagstaff' s

partner, while this Court's temporary restraining order was in full force and effect; and, on October

18, 2017, while engaged in negotiations with Plaintiff's counsel regarding the terms of the

injunctive order, Counsel for Defendants, Robert Wagstaff, failed to even mention the existence

of the guardianship actions filed in Taylor County to Plaintiff's counsel and this Court, all of which

points to the fact that this was legal maneuvering and a specific and direct attempt by Defendants

and both of their attorneys, Robert Wagstaff and Matt Mercer, to not only circumvent this Court's

exclusive jurisdiction of the personal and marital estate of Joe Ann McKissack and Bobby Wilson

McKissack, but also to circumvent this Court's injunctive authority, and avoid this Court's

injunctive language that counsel for Defendants, Robert Wagstaff, eventually agreed to despite

having already filed the guardianships in Taylor County; and

       Clear equity demands that Defendants, Defendants' officers, agents, servants, employees,

successors and assigns, and attorneys cease and desist from filing or pursuing any actions or claims

outside of the 274 th Judicial District Court of Comal County, Texas that are based on, related to, or

otherwise pertaining to the personal or marital estate of Joe Ann McKissack and Bobby Wilson

McKissack; that Defendants, Defendants' officers, agents, servants, employees, successors and

assigns, and attorneys be permanently enjoined and restrained from proceeding with the

Applications for Appointment of Permanent Guardian for the Person and Estate of Joe Ann

McKissack (Cause No. 2-1219) and the Person and Estate of Bobby Wilson McKissack (Cause

No. 2-1220) in Taylor County; and that the Applications for Appointment of Permanent Guardian

for the Person and Estate of Joe Ann McKissack (Cause No. 2-1219) and the Person and Estate of

Bobby Wilson McKissack (Cause No. 2-1220) in Taylor County be abated pending final resolution

of Cause No. C2017-1496C in the 274 th Judicial District Court of Comal County, Texas or until

 ORDER ON PLAINTIFF'S APPLICATION FOR TEMPORARY RESTRAINING ORDER & ANTI-SUIT
                                   INJUNCTION
                                     Page 5 of 7
further notice of this Court.

       THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED:

                1. That Defendants, Defendants' officers, agents, servants, employees, successors

                   and assigns, and attorneys are hereby ORDERED to cease and desist from

                   filing or pursuing any actions or claims outside of the 274th Judicial District

                   Court of Comal County, Texas that are based on, related to, or otherwise

                   pertaining to the personal or marital estate of Joe Ann McKissack and Bobby

                    Wilson McKissack;

               2. That Defendants, Defendants' officers, agents, servants, employees, successors

                   and assigns, and attorneys are permanently enjoined and restrained from

                   proceeding with the Applications for Appointment of Permanent Guardian for

                   the Person and Estate of Joe Ann Mc Kissack (Cause No. 2-1219) and the Person

                    and Estate of Bobby Wilson Mc Kissack (Cause No. 2-1220) in Taylor County;

                    and

                3. The Applications for Appointment of Permanent Guardian for the Person and

                    Estate of Joe Ann McKissack (Cause No. 2-1219) and the Person and Estate of

                    Bobby Wilson McKissack (Cause No. 2-1220) in Taylor County be and are

                    hereby ABATED pending final resolution of Cause No. C20 l 7-1496C in the

                    274th Judicial District Court of Comal County, Texas or until further notice of

                    this Court.

        IT IS FURTHER ORDERED that the clerk of the above-entitled court shall issue a writ

of injunction in conformity with the law and the terms of this order; this writ of injunction shall be

effective immediately; and, by agreement of the parties, the requirement of a bond is waived and

 ORDER ON PLAINTIFF'S APPLICATION FOR TEMPORARY RESTRAINING ORDER & ANTI-SUIT
                                   INJUNCTION
                                     Page 6 of 7
attorney's fees incurred by Steve McKissack are waived only for the purpose of the hearing held

on November 2, 2017.

                                     "/q /1-::;-
       SIGNED and ENTERED on        -ttr /t) ~
                                      . I       .
                                                       at   8: 3ll   L.M.


                                            PRESIDfNG JUDGE




APPROVED AS TO FORM:




Robert Wagstaff
Attorney for Defendants




 ORDER ON PLAINTIFF'S AP PUCATION FOR TEMPORARY RESTRAINING ORDER & ANTI-SUIT
                                   INJUNCTION
                                     Page 7 of 7
                                                         ------   ---




                                           NO. C2017-1496C

STEPHEN MILLER MCKISSACK                             §       IN THE DISTRICT COURT
Plaintiff,                                           §
                                                     §
V.                                                   §
                                                     §
BOBBY WAYNE MCKISSACK,                               §
INDIVIDUALLY AND AS CO-AGENT AND                     §
ATTORNEY IN FACT FOR JOE ANN                         §       274th JUDICIAL DISTRICT
MCKISSACK AND BOBBY WILSON                           §
MCKISSACK, AND ERIC MCKISSACK,                       §
INDIVIDUALLY AND AS CO-AGENT AND                     §
ATTORNEY IN FACT FOR JOE ANN                         §
MCKISSACK AND BOBBY WILSON                           §
MCKISSACK,                                           §
De~ndantL                                            §       OF COMAL COUNTY, TEXAS

                         AGREED TO TEMPORARY IN.JUNCTION


       On this day the above-styled and numbered case came on for consideration before the

Court. Plaintiff has applied and given bond for a temporary injunction in this cause, and all

parties agree that the injunction issue.

IT IS THEREFORE, AGREED AND ORDERED AS FOLLOWS:

       BOBBY WAYNE MCKISSACK, INDIVIDUALLY AND AS CO-AGENT AND

ATTORNEY IN FACT FOR JOE ANN MCKISSACK AND BOBBY WILSON MCKISSACK

and ERIC MCKISSACK, INDIVIDUALLY AND AS CO-AGENT AND ATTORNEY IN

FACT FOR JOE ANN MCKISSACK AND BOBBY WILSON MCKISSACK are cemmaRaed
             r- v = ; . ~
t-e-4-mmecliatety desist and 1eftain fte>ffl from committing any acts of violence or threatening to

commit any acts of violence against Stephen Miller McKissack, lih,caa ~4eKissaek, er .Alisha.

~4GKisSt'l'ek; from coming within 200 feet of Stephen Miller McKissack, B1yan McKissack, or

Alisha McKissaek; from making any contact with Stephen Miller McKissack, 8rya.t:1 MeKissuek,

.or Alisha MeKissaek; from entering the property located at
.-------------------------                                       -       --·   --    -




      - ; from coming within 200 foet of                                                                               ;
                                        l'\oi"w   ;_"""._.,._..l, ""S   ~b.. • ,-   p..,..,u....l.-~ -f- "' .c.,·,~   ~~ ~_/
      from directly or indirectly using~selling, or entering into any transactions relative to the personal or             'j)J_
      marital estate of Joe Ann McKissack and Bobby Wilson McKissack or making any sort of use of the                      ~
                        ~~f,....R..;.      hp~ I                                                                            \

      accounts or funds1associated with the personal or marital estate of Joe Ann McKissack and Bobby

      Wilson McKissack; from taking any action that would be detiimental to the personal or marital

      estate of Joe Ann McK.issack and Bobby Wilson McK.issack: and, from causing any ittrthcr

      damage>{ or waste to the personal or marital estate of Joe Ann McKissack and Bobby Wilson

      McKissack.

              SIGNED and ENTERED on




                                                          PRESIDING JUDGE




       AGREED AS TO FORM AND SUBSTANCE:



    al!:: J~------
       Attomey for Plaintiff




      Ro~
       Attorney for Defendants
                        AFFIDAVIT OF ERIC McKISSACK
COUNTY OF TAYLOR                        §
                                        §
STATE OF TEXAS                          §

       BEFORE ME, the undersigned official, on this day appeared ERIC McKISSACK,
who is personally known to me, and after first being duly sworn according to law under oath
deposed and stated:

       "My name is ERIC McKISSACK. I am over the age of 18 years, I am a resident of
Taylor County, Texas, and I am fully capable of making this affidavit. I have personal
knowledge of the facts stated herein and they are true and correct.

     "I am the grandson of BOBBY WILSON McKISSACK ("BOB") and JOE ANN
McKISSACK ("JOE ANN").

        "On November 8, 2016, JOE ANN executed a Durable Power of Attorney naming
Affiant and BOBBY WAYNE McKISSACK ("BOBBY")-JOE ANN's son-as co-
agents. On July 18, 2017, BOB executed a Durable Power of Attorney naming Affiant and
BOBBY-also his son-as co-agents.

      "Steadily for some time, BOB's physical and mental condition has declined. Since
September 2017, JOE ANN's physical and mental condition has likewise declined.

       "In February 2017, BOB and JOE ANN moved from Pearsall, Frio County, Texas to
Abilene, Taylor County, Texas. BOB and JOE ANN moved into Lyndale Abilene, a senior
care facility located in Abilene, Texas ("Lyndale"). Affiant and Affiant's wife, KAMI
McKISSACK ("KAMI") assumed responsibility for assisting with the care for BOB and
JOE ANN following their move to Abilene.

        "BOB and JOE ANN moved to Abilene because they needed daily assistance with
their health care (e.g. physician visits, travel to and from dialysis treatments, administration
of medication), and with management of their property and finances, including but not
limited to payment of regular monthly bills and expenses. Affiant and KAMI provided the
bulk of that assistance. For example, Affiant would drive BOB to and from his Friday
dialysis appointments, KAMI would drive BOB and JOE ANN to their doctor's
appointments, and KAMI would assist with the payment of BOB and JOE ANN's regular
monthly bills.

         "On or about August 29, 2017, BOB and JOE ANN's son, STEPHEN McKISSACK
("STEPHEN"), filed suit in Comal County and obtained a temporary restraining order
against BOBBY and Affiant, in both their individual capacities and as agents under the
Durable Powers of Attorney, alleging tortious interference with contract, intentional
infliction of emotional distress, and other bad acts. An agreed temporary injunction was
entered on October 18, 2017, and at that time BOB and JOE ANN's grandson, BRYAN




                                       EXHIBIT B
McKISSACK ("BRYAN") assumed responsibility for managing the property and finances
of BOB and JOE ANN. When BRYAN took control, Affiant and KAMI prepared a detailed
folder with instructions on business matters for BOB and JOE ANN, including but not
limited to lists of accounts, bills to be paid, and other similar and pertinent information.
Shortly after it was given to BRYAN, that same folder was found in 808 and JOE ANN's
apartment with numerous unaddressed, but stamped, envelopes inside. According to JOE
ANN, these were left for her to mail to pay bills. JOE ANN could not see sufficiently
enough to address envelopes, which made her frustrated and concerned.

        "Sometime in late September 2017, BOB and JOE ANN were removed from
Lyndale by BRYAN, and taken to Pearsall, Texas. On information and belief, BRYAN took
808 and JOE ANN to an attorney in New Braunfels and had 808 and JOE ANN execute
what are believed to be new Durable Powers of Attorney appointing BRYAN as their agent.
The execution of these documents has not been confirmed, although copies have been
requested on multiple occasions.

        "While visiting with BOB and JOE ANN following their return to Abilene, Affiant
was told by JOE ANN that she and BOB 'signed some papers' that BRYAN had prepared
for them. JOE ANN could not recall what papers were signed, although she believed one of
the documents was a Will. JOE ANN also said she had not requested that any papers be
prepared, and she did not know the lawyer who met with them. JOE ANN told Affiant that
she did not like the person that gave them the papers to sign.

         "On October 12, 2017, BOBBY filed an Application for Guardianship of the Person
and Estate of BOB and JOE ANN. In support of the guardianship applications, BOBBY also
filed Physician's Certificates of Medical Examination completed by Vince Van Aght, MD,
and dated October 17, 2017. Dr. Van Aght, who was and is the primary care physician for
BOB and JOE ANN, certified in both evaluation forms that BOB and JOE ANN were
totally incapacitated and in need of a guardian.

        "On October 30, 2017, STEPHEN filed a Motion in the Comal County litigation
claiming that the filing of the guardianships violated the temporary injunction entered in that
case, and asking the court to enter an anti-suit injunction to "stay" the guardianship
proceedings. The Comal County district court granted the anti-suit injunction, and that
matter is now on mandamus appeal. The guardianships in Taylor County remain on hold
pending the outcome of the appeal.

         "In the meantime, BOB and JOE ANN's physical and mental health, and their
property and finances, continue to be jeopardized by BRYAN and/or STEPHEN. On
numerous occasions in the past three months, 808 or JOE ANN have placed emotional and
panicked phone calls to Affiant, BOBBY or KAMI because they have been told that 'they
have no money' or that Affiant, BOBBY or KAMI have 'stolen their property or money.'
Each time, Affiant and KAMI have reassured 808 and JOE ANN that what they have been
told is not true.
         "Since moving to Abilene, Affiant or KAMI have handled nearly 100% of the care
needs for BOB and JOE ANN. On only two occasions has BRYAN, or his wife ALISHA
McKISSACK ("ALISHA") offered to provide any assistance. The first time, Affiant and
KAMI left town for a weekend on a family vacation. We asked BRYAN or ALISHA to help
take BOB to dialysis. Neither BRYAN nor ALISHA would take BOB, but ALISHA instead
arranged for a 'nurse friend' to take him to the appointment. When KAMI asked for the
friend's contact information so that she could inform her as to the routine, ALISHA replied
that it was unnecessary because the nurse 'was a professional and could handle it.' ALISHA
eventually provided the contact information after Affiant and KAMI refused to leave town
without first being able to at least confirm the friend's identity and do our due diligence to
assure BOB's safety around ALISHA's friend. The second time Affiant and KAMI left
town, again for a family trip, BRYAN took BOB to his dialysis appointment. When Affiant
and KAMI returned, BRYAN advised that he would never help BOB or JOE ANN again.

        "Since assuming control, BRYAN has failed to properly manage the business and
financial affairs of BOB and JOE ANN. Specifically, the homeowner's insurance on their
home in Pearsall almost lapsed for nonpayment. When notified by the insurance company,
Affiant personally paid the premium so that the insurance would remain in place. Further,
BOB and JOE ANN's property taxes on their property in Comal and Frio Counties are
delinquent. The Frio County taxes were to be paid in full upon the sale of BOB and JOE
ANN's home in Pearsall. However, the lawsuit filed by STEPHEN blocked any effort to sell
that property, and the taxes remain unpaid to date. The property provides no useful value to
BOB and JOE ANN's estate, as it is solely a liability and should be liquidated to cover the
costs of their care.

        "Further, BRYAN has accused Affiant and KAMI of stealing property belonging to
BOB and JOE ANN. Specifically, BRYAN told BOB and JOE ANN during a visit in
November 2017 that a royalty check was missing, and either Affiant or KAMI must have
stolen it. This accusation angered BOB, who demanded answers from Affiant and KAMI,
neither of whom knew anything about the royalty check. Later, the same royalty check that
BRYAN accused Affiant or KAMI of stealing was located under a placemat on the dining
table in BOB and JOE ANN's apartment.

         "Finally, on or about December 12, 2017, BOB and JOE ANN informed Affiant and
BOBBY that they were moving back to Pearsall and would find someone there to care for
them; that they could not afford to stay at Lyndale because it was too expensive; that they
would hire a moving company or rent a truck or get BRYAN to help them move; and that
BOB was upset because they could never get the 'western channel on the big television in
the living room.'

       "It is not safe or in the best interest of BOB or JOE ANN to move from Lyndale,
where they receive appropriate care and oversight. It is especially not in the best interest of
BOB or JOE ANN to move from Lyndale without any sort of plan in place for their
protection or safety. Moving from Lyndale could put the health or safety of BOB or JOE
ANN in immediate jeopardy.
         "In Affiant's opinion, it is not in the best interest of BOB or JOE ANN to manage
their own property or finances, or to have BRYAN manage their property or finances,
because of the incidents referenced herein which have or could have caused damage to their
estates.

Further, Affiant sayeth not.




                                     ERIC McKISSACK, Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME, on the                                   day of
December, 2017, to which witness my hand and seal of office.


              SARAH A. MCGRAW
             Notary ID # 125090435
             My Commission Expires   Notary Public, State of Texas
                October 18, 2020
                      AFFIDAVIT OF KAMI McKISSACK
COUNTY OF TAYLOR                      §
                                      §
STATE OF TEXAS                        §

       BEFORE ME, the undersigned official, on this day appeared KAMI McKISSACK,
who is personally known to me, and after first being duly sworn according to law under oath
deposed and stated:

       "My name is KAMI McKISSACK. I am over the age of 18 years, I am a resident of
Taylor County, Texas, and I am fully capable of making this affidavit. I have personal
knowledge of the facts stated herein and they are true and correct.

      "I am the granddaughter-in-law of BOBBY WILSON McKISSACK ("BOB") and
JOE ANN McKISSACK ("JOE ANN"). I am the wife of BOB and JOE ANN's grandson,
ERIC McKISSACK ("ERIC").

        "I have a close personal relationship with BOB and JOE ANN, and have been
intimately involved in their personal care and business affairs since they moved to Abilene
in February 2017. I have done this at their request, and to assist my husband and his uncle,
BOBBY WAYNE McKISSACK ("BOBBY"), who are BOB and JOE ANN's agents under
Durable Powers of Attorney.

        "In February 2017, BOB and JOE ANN moved from Pearsall, Frio County, Texas to
Abilene, Taylor County, Texas. BOB and JOE ANN moved into Lyndale Abilene, a senior
care facility located in Abilene, Texas ("Lyndale"). The move was made necessary because
BOB and JOE ANN's health, well-being and safety were of growing concern. Before the
move, JOE ANN was still driving although she had been rendered legally blind by macular
degeneration. Neither BOB nor JOE ANN were taking their medications correctly or
regularly. JOE ANN would misplace personal items, and then accuse her housekeepers of
stealing them. BOB and JOE ANN's son, STEPHEN McKISSACK ("STEPHEN") would
come by their home and take items that did not belong to him.

        "Once they were in Abilene, BOB and JOE ANN stabilized. Affiant and ERIC
assumed primary responsibility for meeting their needs, doing almost 100% of the work not
offered or provided by Lyndale. Affiant and ERIC bought groceries and toiletries for them,
took them to the doctor and to dialysis appointments, did their laundry and other chores.
Affiant and ERIC also assisted with property management and bill payment.

        "Following the move, finances were tight for BOB and JOE ANN, so a decision was
made to sell the residence in Pearsall, Frio County, Texas, to provide some financial
breathing room and pay off delinquent ad valorem taxes in Frio and Comal County. That
plan was not able to be carried out, however, because of the lawsuit filed by STEPHEN in
Comal County.




                                     EXHIBIT C
        "Following the filing of the lawsuit, BRYAN McKISSACK ("BRYAN"}-
STEPHEN's son and ERIC's brother-asswned responsibility for managing the property
and finances of BOB and JOE ANN. When BRYAN took control, he was provided with a
detailed folder listing instructions on business matters for BOB and JOE ANN, including
but not limited to lists of accounts, bills to be paid, and other similar and pertinent
information. Shortly after it was given to BRYAN, that same folder was found in BOB and
JOE ANN's apartment with nwnerous unaddressed, but stamped, envelopes inside.
According to JOE ANN, these were left for her to mail to pay bills. JOE ANN could not see
sufficiently enough to address envelopes, which made her frustrated and concerned.

         "BOB and JOE ANN's physical and mental health has declined sharply since the
litigation began. The relationship of the family, likewise, has deteriorated. JOE ANN is
prone to crying fits and gets confused very easily. BOB gets angered and upset by the
arguments and allegations. Regularly, after visits from BRYAN or with STEPHEN, JOE
ANN will call very upset and express that she feels like 'a stupid woman' and asking
Affiant 'why she does the things' that BRYAN and STEPHEN ask her to do.

       "JOE ANN has asked Affiant why she no longer pays bills or takes care of things for
them. When told that BRYAN must handle those things now due to the litigation, JOE ANN
expresses that she does not want BRYAN to handle her affairs, because 'he knows nothing
about us.'

        "Since assuming control, BRYAN has failed to properly manage the business and
financial affairs of BOB and JOE ANN. Specifically, the homeowner's insurance on their
home in Pearsall almost lapsed for nonpayment. When notified by the insurance company,
Affiant and ERIC personally paid the premiwn out of our own pocket so that the insurance
would remain in place. BOB and JOE ANN have complained that they are often without
snacks, groceries or hygiene and health products. It is Affiant's understanding that BRYAN
in in possession of BOB and JOE ANN's credit card, but has not used it to provide them
with all of the things that they need. As a result, Affiant and ERIC have given them these
items and personally paid for them.

         "BRYAN has accused Affiant and ERIC of stealing property belonging to BOB and
JOE ANN, which is not true. These allegations only upset BOB and JOE ANN. On
information and belief, BRYAN has taken BOB and JOE ANN to see doctors that are not
their primary care physician, and BOB and JOE ANN have expressed that they do not want
to see other doctors.

        "It is not safe or in the best interest of BOB or JOE ANN to move from Lyndale,
where they receive appropriate care and oversight. It is especially not in the best interest of
BOB or JOE ANN to move from Lyndale without any sort of plan in place for their
protection or safety. Moving from Lyndale could put the health or safety of BOB or JOE
ANN in immediate jeopardy.

       "In Affiant's opinion, it is not in the best interest of BOB or JOE ANN to manage
their own property or finances, or to have BRYAN manage their property or finances,
because of the incidents referenced herein which have or could have caused damage to their
estates.

Further, Affiant sayeth not.




      SUBSCRIBED AND SWORN TO BEFORE ME, on the                                   day of
December, 2017, to which witness my hand and seal of office.


               SARAH A. MCGRAW
             Notary ID # 125090435
             My Commission Expires   Notary Public, State of Texas
                October 18, 2020